                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 1 of 6


                                            1 Shawtina F. Lewis (SBN 259255)
                                              shawtina.lewis@nelsonmullins.com
                                            2 NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                            3 19191 South Vermont Avenue, Suite 900
                                              Torrance, CA 90502
                                            4 Telephone:     424.221.7400
                                              Facsimile:     424.221.7499
                                            5
                                              Matthew B. Lerner (admitted pro hac vice)
                                            6 matthew.lerner@nelsonmullins.com
                                              NELSON MULLINS RILEY &
                                            7 SCARBOROUGH LLP
                                              201 17th Street NW, Suite 1700
                                            8 Atlanta, GA 30363
                                              Telephone:     404.322.6158
                                            9 Facsimile:     404.322.6050
  LLP




                                           10 Eric J. Buhr (SBN 217529)
                                              ebuhr@reedsmith.com
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11 Alexis A. Rochlin (SBN 280634)
                                              arochlin@reedsmith.com
             A TTORNEYS AT L AW




                                           12 Kevin G. Lohman (SBN 222678)
                L OS A NGELE S




                                              klohman@reedsmith.com
                                           13 REED SMITH LLP
                                              355 South Grand Avenue, Suite 2900
                                           14 Los Angeles, CA 90071-1514
                                              Telephone: +1 213.457.8000
                                           15 Facsimile: +1 213.458.8080

                                           16 Attorneys for Defendants

                                           17 C. R. Bard, Inc. and
                                              Bard Peripheral Vascular, Inc.
                                           18
                                                                          UNITED STATES DISTRICT COURT
                                           19
                                                                         EASTERN DISTRICT OF CALIFORNIA
                                           20

                                           21 DARYL BOND,                                   Case No.: 1:20-cv-00444-DAD-BAM

                                           22                 Plaintiff,                    Honorable Dale A. Drozd
                                                                                            Honorable Barbara A. McAuliffe
                                           23         v.
                                                                                            JOINT MOTION TO STAY
                                           24 C. R. BARD INC., and                          DISCOVERY AND ALL PRETRIAL
                                              BARD PERIPHERAL VASCULAR, INC.,               DEADLINES & ORDER
                                           25
                                                          Defendants.
                                           26
                                           27

                                           28


                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 2 of 6


                                            1          Pursuant to Federal Rule of Civil Procedure 26(c) and (d), Plaintiff in the above-titled
                                            2   action and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)
                                            3   (Plaintiff and Bard are collectively referred to herein as “the Parties”), respectfully request that
                                            4   this Court temporarily stay discovery and all pretrial deadlines and continue the upcoming
                                            5   Scheduling Conference in this case for 60 days after entry of the [Proposed] Order while the Parties
                                            6   pursue settlement discussions. In support thereof, the Parties state as follows:
                                            7          1.       This case was part of the multidistrict litigation proceeding known as In re: Bard
                                            8   IVC Filters Products Liability Litigation, MDL 2641, pending before the Honorable David G.
                                            9   Campbell of the District of Arizona.
  LLP




                                           10          2.       After four years, the completion of general issue discovery, and conducting three
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   bellwether trials, Judge Campbell ordered that cases, which have not settled or are not close to
             A TTORNEYS AT L AW




                                           12   settling, be transferred or remanded to the appropriate jurisdictions around the country for case-
                L OS A NGELE S




                                           13   specific discovery and trial. As a part of that process, he established a “track” system, wherein
                                           14   certain cases were placed on tracks either to finalize settlement paperwork, continue settlement
                                           15   negotiations, or be remanded or transferred.
                                           16          This case was transferred to this Court on March 27, 2020 (Doc. 6). Since that date, the
                                           17   Parties have engaged in serious settlement discussions and are hopeful that this and the other cases
                                           18   in Plaintiff’s counsel’s inventory will resolve at a mediation scheduled for July 10, 2020. To
                                           19   facilitate those discussion, the Parties and their counsel have agreed to “stand down” until at least
                                           20   August 12, 2020 while they pursue settlement. The parties will provide the court with a joint status
                                           21   report no later than July 17, 2020 advising of the status of the negotiations.
                                           22          3.       A district court has broad discretion over pretrial discovery rulings. See, e.g.,
                                           23   Crawford-El v. Britton, 523 U.S. 574, 598 (1998); accord Thermal Design, Inc. v. Am. Soc’y of
                                           24   Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014);
                                           25   Burns v. EGS Fin. Care, Inc., No. 4:15-CV-06173-DGK, 2016 WL 7535365 at *1 (W.D. Mo. Apr.
                                           26   12, 2016); see also Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district court
                                           27   must be free to use and control pretrial procedure in furtherance of the orderly administration of
                                           28   justice.”); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess
                                                                                            1
                                                            JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 3 of 6


                                            1   “inherent power to control the disposition of the causes on its docket in a manner which will
                                            2   promote economy of time and effort for itself, for counsel, and for litigants”).
                                            3          4.        Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope
                                            4   of discovery or control its sequence.        See Britton, 523 U.S. at 598.       Although settlement
                                            5   negotiations do not automatically excuse a party from its discovery obligations, the parties can
                                            6   seek a stay prior to the cutoff date. See Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th
                                            7   Cir. 1994); Wichita Falls Office Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993)
                                            8   (finding that a “trial judge’s decision to curtail discovery is granted great deference,” and noting
                                            9   that the discovery had been pushed back a number of times because of pending settlement
  LLP




                                           10   negotiations).
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11          5.        Accordingly, the Parties jointly move this Court for an order staying discovery and
             A TTORNEYS AT L AW




                                           12   pretrial deadlines and continuing the upcoming Scheduling Conference in this case for 60 days
                L OS A NGELE S




                                           13   after entry of the [Proposed] Order to allow the Parties to conduct ongoing settlement discussions,
                                           14   after which the Parties will file a stipulation of dismissal or will submit a joint statement reporting
                                           15   on the status of settlement. The requested relief will facilitate settlement efforts and prevent
                                           16   unnecessary expenditures of the parties and judicial resources.
                                           17          6.        The Parties agree that the relief sought herein is necessary to handle the case in the
                                           18   most economical fashion, yet allow sufficient time to schedule and complete discovery if
                                           19   necessary, consistent with the scheduling obligations of counsel. The relief sought in this Motion
                                           20   is not being requested for delay, but so that justice may be done.
                                           21          WHEREFORE, The Parties jointly request that discovery and all pretrial deadlines be
                                           22   stayed and that the upcoming Scheduling Conference be continued for 60 days after entry of the
                                           23   [Proposed] Order to allow the Parties to conduct ongoing settlement negotiations.
                                           24                                     [Signatures on the following page]
                                           25   //
                                           26   //
                                           27   //
                                           28   //
                                                                                            2
                                                            JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 4 of 6


                                            1
                                                 DATED: June 16, 2020           Respectfully submitted,
                                            2
                                                                                NELSON MULLINS RILEY & SCARBOROUGH LLP
                                            3

                                            4                                   /s/ Matthew B. Lerner
                                                                                Matthew B. Lerner (admitted pro hac vice)
                                            5                                   201 17th Street NW, Suite 1700
                                                                                Atlanta, GA 30363
                                            6                                   Telephone: (404) 322-6158
                                                                                Facsimile: (404) 322-6050
                                            7                                   matthew.lerner@nelsonmullins.com
                                                                                Attorney for Defendants
                                            8                                   C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                            9
                                                 DATED: June 16, 2020           Respectfully submitted,
  LLP




                                           10
                                                                                GOLDMAN SCARLATO & PENNY, PC
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12                                   /s/ Melissa Fry Hague (as authorized on 6/15/20)
                L OS A NGELE S




                                                                                Melissa Fry Hague (admitted pro hac vice)
                                           13                                   8 Tower Bridge
                                                                                161 Washington St.
                                           14                                   Conshohocken, PA 19428
                                                                                Telephone: 484-342-0700
                                           15                                   Facsimile: 484-580-8747
                                                                                hague@lawgsp.com
                                           16                                   Attorney for Plaintiff
                                                                                Daryl Bond
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                        3
                                                        JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 5 of 6


                                            1                                      FILER’S ATTESTATION
                                            2          The undersigned filer attests that, pursuant to Civil L.R. 5-1(i)(3), concurrence in the filing
                                            3   of the document has been obtained from the other signatory to this document.
                                            4
                                                                                         By:     /s/ Shawtina F. Lewis
                                            5                                                    Shawtina F. Lewis
                                                                                                 Attorney for Defendants
                                            6                                                    C. R. Bard, Inc. and
                                                                                                 Bard Peripheral Vascular, Inc.
                                            7

                                            8

                                            9
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                         4
                                                         JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00444-DAD-BAM Document 24 Filed 06/17/20 Page 6 of 6


                                            1                                                ORDER
                                            2          Having considered the parties’ stipulation, and good cause appearing, the Court hereby
                                            3   GRANTS the parties’ request. The Initial Scheduling Conference currently set for July 22, 2020,
                                            4   is hereby continued to September 16, 2020 at 09:00 AM in Courtroom 8 (BAM) before
                                            5   Magistrate Judge Barbara A. McAuliffe. All discovery and pretrial deadlines in this action are
                                            6   hereby stayed until the Initial Scheduling Conference. The parties shall file a Joint Scheduling
                                            7   Report in full compliance with the requirements set forth in the Order Setting Mandatory
                                            8   Scheduling Conference at least one (1) full week prior to the Scheduling Conference. (See Doc.
                                            9   Nos. 7, 18.) The parties may appear at the conference by telephone with each party using the
  LLP




                                           10   following dial-in number and access code: dial-in number 1-877-411-9748; access code
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   3219139. If the parties file a notice of settlement prior to the conference, then the conference will
             A TTORNEYS AT L AW




                                           12   be vacated. However, if the parties are unable to reach a settlement, then the conference will
                L OS A NGELE S




                                           13   proceed.
                                           14

                                           15   IT IS SO ORDERED.

                                           16
                                                   Dated:     June 16, 2020                               /s/ Barbara   A. McAuliffe             _
                                           17                                                      UNITED STATES MAGISTRATE JUDGE
                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                           5
                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
